Title: To Benjamin Franklin from Julien-Michel Guiard, with Franklin’s Note for a Reply, and Other Offerers of Remedies for the Stone, 6 September 1784
From: Guiard, Julien-Michel
To: Franklin, Benjamin


				
					Since 1782, when he suffered his first attack of his bladder stone, Franklin had been receiving remedies and advice from individuals throughout France and England. Most of this was unsolicited, sent by friends and strangers who were eager to offer anything that might ease the pain if not cure the affliction. In the spring of 1784, when the jostle of a carriage was again so painful that Franklin sought the advice of a British specialist, reports of his illness inspired a new wave of unsolicited offerings. The present document, from a priest who was distributing a printed remedy, is one of them. We summarize here two others that date from the period covered by this volume, both written in French.
					
					Jeudy de Lhoumaud writes on December 10, sending a remedy for the stone that Franklin had discussed with “M. Péérés ami de M. [blank].” The recipe, written on a separate sheet, is for an infusion made from the boiled roots of asparagus, butcher’s broom, and saxifrage, mixed with a small amount of powdered stony sponge. The person who provided the recipe has not suffered the slightest discomfort in the past fifteen years.
					Bremontier, a Rouen merchant visiting Paris, writes on February 23. At a dinner party the previous day, he heard Franklin’s ailment being discussed. Having just seen evidence of a simple and effective treatment, he hastens to inform Franklin of the following story. A friend of his, who suffers from the stone, had heard that a certain Fonteneau, maître d’hôtel to the Cardinal de la Rochefoucauld, was trying Guiard’s remedy. This friend, knowing that the cardinal was in Paris and that Brémontier would soon be visiting that city, asked him to call on Fonteneau and see firsthand whether the treatment was effective. Brémontier learned from Fonteneau that after he had followed the regimen for 46 days he had passed his stones and was sleeping well, eating well, and going about his duties. If Franklin wishes, Brémontier will ask Fonteneau to call on Franklin and explain the treatment in person. He himself is no doctor, and is motivated only by the desire to provide a degree of comfort to one whose existence is so precious. He is staying at the Hôtel de Notre Dame, rue de la Verrerie.
					At the top of this letter, Franklin drafted the following note for a reply:
					
						That I am extremely obliged by his kind Attention to my Misfortune and his Desire of relieving it. & pray him to accept my thankful Acknowledgments. That I have had so many different Solvents of the Stone recommended to me which have proved ineffectual, that I have little Hopes or Expectations left of that kind. Nevertheless if Mr Fonteneau will be so obliging as to come and see me, since I cannot go to him, I shall be glad to receive from him any Information relating to his Case, and shall be much obliged to him.
					
					Fonteneau did visit, it seems, bringing three long letters he had received from Guiard that were filled with detailed medical

information. They included a copy of the famous remedy and assurances of its efficacy in nearly one hundred cases. Even though Franklin had already received a copy of the remedy from Guiard himself with the letter published below, he had L’Air de Lamotte copy these letters in their entirety.
				
				
					
						Monsieur
						du mans le 6. 7bre. 1784.
					
					D’aprez plusieurs expériences touttes suiviës du meilleur succez, je me suis déterminé pour le bien de l’humanité, à faire imprimer un Remede qui dissoût dans la vessie la pierre, sans causer la moindre impression dans l’interieur du corps. Il à été trouvé en 1777. par les phisiciens, et mis en uzage par le docteur nathanaël hulme ainsi que j’en fais mention; je prens la liberté de vous l’envoÿer pour votre propre uzage; vous etes plus que moy dans le cas de le discuter; mais j’ay l’uzage; je puis dire plus que personne, car je fus assailly de touttes les partiés du Royaume pour le communiquer, et ce que je fais toujours avec succez. C’est monsieur dubourg apoticaire au mans et mon voisin qui me l’a demendé pour vous. Je souhaite que vous en uziez, qu’il vous guérisse, et d’aprendre que vous serez absolument délivré de ce tourment; je vous prië du moins de croire, Monsieur que c’est l’interêt que je prens à votre santé et à votre Conservation (eh! qui pourroit ne pas penser comme moy) qui ma fait prendre la liberté de vous l’offrir. Je me trouveray bien honoré si vous avez pour agréable de m’en faire donner des nouvelles. J’ay

lhonneur d’être avec un profond Respect Monsieur Votre tres humble et tres obeisant serviteur
					
						Guiardptre. gd. chaplainau chapitre de st. pierre du mans.
					
				
			 
				Endorsed: That I am much oblig’d to him & to M. du Bourg for the Communication of the Remedy, & pray them to accept my thankful Acknowledgements. That I have not yet resolv’d on making Use of any Remedy, the Malady being hitherto tolerable; if it grows worse and I should make use of this, I will acquaint him with the Success.
			